Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 3, 4, 5, 6, 11, 12, 13, 14, 15, 16, 17 & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krinhop (US 5,662,449) in view of Tygard (US 7,537,427) and Burenga (US 5,509,770).
	Krinhop discloses a vehicle attachment for handling round hay bales, comprising: 
a support structure 26 with coupling features 120, 122 to attach a support structure to a vehicle;
a first arm 22 having a first end and a second end, wherein a first end of a first arm is pivotably connected to a support structure proximate a first end of a support structure;
a second arm 58 having a first end and a second end, wherein a first end of a second arm is pivotably connected to a support structure proximate a first end of a support structure;
a spacing link 82; and, 
a hay bale-impaling point 62 attached to a spacing link.
Krinhop does not disclose a spacing link pivotably connected to a first arm proximate a second end of a first arm, a spacing link also being pivotably connected to a second arm proximate a second end of a second arm. And Krinhop discloses bale-impaling points 62, 64, but does not explicitly disclose a spear, e.g. “a long, stabbing weapon for thrusting or throwing, consisting of a wooden shaft to which a sharp-pointed head, as of iron or steel, is attached.” (https://www.dictionary.com/browse/spear) 
Tygard discloses a support structure 111, 115, a first arm 121 (or 140) and a second arm 140 (or 121). Tygard further discloses a spacing link 133 pivotably connected to a first arm proximate a second end of a first arm, a spacing link also being pivotably connected to a second arm proximate a second end of a second arm. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Krinhop to include a spacing link, as taught by Tygard, such that the angle with respect to the vertical of the contact portions of the clamping arms will not vary significantly.
 Burenga discloses a hay bale spear 11 attached to a link 8. Burenga further discloses a support structure that includes a box beam 24, and a first end of a first arm 7 includes an upper plate 25 welded thereto and a lower plate 25 welded thereto, an upper plate being pivotably attached to a top of a box beam by a first shaft 4 and a lower plate being pivotably attached a bottom of a box beam by a first shaft 4. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Krinhop to include spear and panel as well as a box beam, upper and lower plates and a first shaft, as taught by Burenga, thereby allowing adjustability in size of bales to be gripped.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krinhop in view of Tygard and Burenga and further in view of Rogers (US 2019/0299397).
Krinhop does not disclose a spacing link includes a first through hole formed proximate a first end thereof, and a second end of a second arm is pivotably coupled to a first through hole of a spacing link via a third threaded bolt. Rogers discloses a spacing link 190 includes a first through hole formed proximate a first end thereof, and a second end of a second arm 182 (or 186) is pivotably coupled to a first through hole of a spacing link via a third threaded bolt (para. 54). Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Krinhop to include a  spacing link includes a first through hole formed proximate a first end thereof, and a second end of a second arm is pivotably coupled to a first through hole of a spacing link via a third threaded bolt, as taught by Rogers, thereby proving a wider range of motion for end effectors.
Allowable Subject Matter
Claims 7, 8, 10, 18 & 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY W ADAMS whose telephone number is (571)272-8101. The examiner can normally be reached Mon - Fri, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY W ADAMS/Primary Examiner, Art Unit 3652